 In the Matter of L. GREIF&BRO.,INC.,AND THE GREIF COMPANYandAMALGAMATED CLOTHING WORKERS OF AMERICA,BALTIMORE JOINTBOARDCaseNo. C416.-Decided June 28, 1939Men's Clothing Industry-Interference,Restraint,and Coercion-Company-Dominated Union:domination of and interference with formation and admin-istration;support ; formation of new organization due in part to respondent'sillegal activity in connection with former organization of employees;speechto employees by respondent's counsel indicating respondent's partiality towardinside type of organization;meetings summoned by ringing of factory bell andheld away from plant during working hours without objection by respondent;supervisory employees were present at organization meeting and signed mem-bership applications;activities permitted during working hours ; hasty recog-nition as exclusive bargaining agency without verifying claimed membership ;check-off ; withdrawal of recognition and disestablishment,ordered-Contract:abrogation of,ordered-Check-off:respondent ordered to reimburse employeesfor dues checked off.Mr. Jacob BlumandMr. Charles Y. Latimer,for the Board.Weinberg, Sweeten cti Green, by Mr. Leonard WeinbergandMr.Harry J. Green,of Baltimore, Md., for the respondent.Mr. Marcy M. Ehudin,of Baltimore, Md., for the Amalgamated.Mr. D. Eugene Walsh,ofWestminster, Md., for the Association.Mr. Julius SchlezingerandMr.William Stix,of counsel to theBoard.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed by Amalgamated Clothing Workers ofAmerica, Baltimore Joint Board, herein called the Amalgamated,the National Labor Relations Board, herein called the Board, by theRegional Director for the Fifth Region (Baltimore, Maryland),issued its complaint dated July 23, 1937, against L. Greif & Bro.,Inc.,Westminster, Maryland, herein called the respondent,' allegingtBefore it was amended by a motion to conform the pleadings to proof, the complainterroneously designated this respondent as "L Greif&Brothers,Inc."Upon agreementof the parties the Trial Examiner during the hearing dismissed the complaint in so faras it charged that The Greif Company, a co-respondent,had engaged in the unfair laborpractices alleged therein.-13 N. L.R. B, No. 47.396 L. GREIF & BRO., INCORPORATED397that the respondent had engaged in and was engaging in unfair laborpractices affecting connnerce, within the meaning of Section 8 (1)and (2) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act, in that the respondent haddominated and interfered with the formation and administrationof a labor organization, The Carroll Workers Association of West-minster,2 herein called the Association, and had contributed financialaid and other support to it. The complaint and accompanying noticeof hearing were duly served upon the parties.The respondent filedan answer to the complaint in which it admitted certain allegationsof fact as to its business but denied that it had engaged in unfairlabor practices.The Association filed a petition to intervene on August 12, 1937,which was allowed, and on September 16, 1937, an answer to thecomplaint in which it disclaimed knowledge as to certain of theallegations contained therein and denied the remainder.Pursuant to notice, a hearing was held at Westminster, Maryland,on September 20 and 21, 1937, before Alvin J. Rockwell, the TrialExaminer duly designated by the Board. The Board, the respond-ent, the Amalgamated, and the Association were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to produce evi-dence bearing upon the issues was afforded all parties.At the con-clusion of the Board's case the respondent made a motion to dismissthe complaint, which was denied by the Trial Examiner.To thisand to other rulings of the Trial Examiner on motions and objec-tions to the admission of evidence, exceptions were taken.Again atthe end of the hearing the respondent made a motion to dismiss thecomplaint which, along with other motions, was taken under ad-visement and later denied by the Trial Examiner in his IntermediateReport.The Board has reviewed and, having found that no preju-dicial errors were committed, hereby affirms all rulings of the TrialExaminer.On December 6, 1937, the Trial Examiner filed his IntermediateReport, in which he found that the respondent had engaged in theunfair labor practices alleged in the complaint and recommended thatthe respondent cease and desist from such unfair labor practices and,in addition, withdraw all recognition from the Association as rep-resentative of its employees for the purposes of collective bargain-ing.Exceptions to the Intermediate Report were subsequently filedby the respondent and the Association.g Erroneously referred to in the complaint,prior to its amendment by the motion toconform the pleadings to proof,as "Carroll Workers Association of Westminster." 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 12, 1938, after notice to the parties, a hearing for thepurpose of oral argument was held before the Board, in which therespondent and the Association appeared by counsel and partici-pated.The Board has considered the exceptions filed by both therespondent and the Association and finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTL. Greif & Bro., Inc., a Maryland corporation, is engaged in themanufacture of various types of men's clothing. It operates 12 or13 factories located in the States of Maryland, Pennsylvania, andVirginia.The respondent is one of the 10 largest manufacturers ofmen's clothing in the United States.The only factories of the respondent involved in this proceedingare those located in Westminster, Maryland, which are herein calledtheWestminster plant.The Westminster plant consists of twobranches, one for the manufacture of coats and the other for themanufacture of pants, herein called the coat shop and the pantsshop, located several blocks from each other.About 600 workersare employed in the Westminster plant.The principal raw materials used at the Westminster plant arewool, cotton, silk, and linen.Approximately 90 per cent of theseraw materials are obtained by the respondent from outside the StateofMaryland.The products of the Westminster plant are sold toretailers throughout the United States and its territories, about 90per cent being shipped to customers located outside of Maryland.II.THE LABOR ORGANIZATIONS INVOLVEDAmalgamated ClothingWorkers of America, Baltimore JointBoard, affiliated with the Committee for Industrial Organization, isa labor organization which admits to membership employees of theWestminster plant.The Carroll Workers Association of Westminster is an unaffiliatedlabor organization, membership in which is open exclusively to em-ployees of the Westminster plant.III.THE UNFAIR LABOR PRACTICESA labor and beneficial organization known as the Carroll MutualBenefit Association existed among the employees of the Westminsterplant for several years prior to April 1937.About that time theAmalgamated commenced a drive to organize the respondent's West- L. GREIF & BRO., INCORPORATED399minster employees.Paul Mannino,manager oftheWestminsterplant, knew and informed Irvin D. Greif, the respondent's vice presi-dent and treasurer, that some employees had joined the Amalga-mated.The Amalgamated held a meeting at Reisterstown, near Westmin-ster, on the evening of April 29, 1937.On the following day at 9:30in the morning, an hour and a half after work at the plant hadstarted, a bell 8 rang and all employees were ordered by their super-visors to go to the Armory where, in addition to Lee D. Greif, IrvinGreif, and Leonard Weinberg, the respondent's counsel,there werepresent as invited guests of the respondent, D. Eugene Walsh, cityattorney of Westminster and counsel for the Association in this pro-ceeding,Walter H. Davis, an automobile dealer and owner of thebuilding in which the coat shop is located, Pearre Jas. Wantz,cashier of the Union National Bank of Westminster, and other prom-inent citizens of Westminster.4 Irvin Greif opened the proceedings bystating that he understood that many of the employees had beenasking questions concerning the April 12 decisions of the SupremeCourt of the United Statesin casesarising under the Act,' and thathe had called the meeting so that the respondent's attorney mighttell them the meaning of those decisions.Weinberg made a short speech in which he explained to the em-ployees their rights under the Act.He declared that the decisionsof the Supreme Court upheld the right of workers to bargain collec-tively and to form or join labor organizations of their own choosingwithout interference from their employer ; that collective bargaining,which consisted in dealing with one's employer through a labororganization instead of individually, was not new to his listenerssince they had practiced it through their own organization, theCarrollMutual Benefit Association, herein called the Mutual; thatbecause of the Supreme Court decisions, however, the Mutual couldno longer legally serve as a collective bargaining agency, for therespondent might have assisted in its formation or activity; that8 A long ring on this bell ordinarily signifies that it is time to begin or to stop work.Other rings are used to summon Mannino or the mechanics.* As Walsh entered the Armony, he encountered Mayor George Matthews of Westminster,who thereupon came to the meeting at his invitation.Irvin Greif explained the presenceof these townspeople by saying : ". . . in orderthat theremay never be any question asto what is said here and in order that no one may ever say that we have attempted toinfluence or coerce you in any way, we have asked our plant manager to invite somerepresentative citizens of this community to attend this meeting and to hear what isgoing on."It was scarcely necessary,however, to have these citizens present as witnessesto what might be said at the meeting since Greif, although he did not at the time revealit,had brought with him a shorthand reporter to make a transcript of the proceedings.6National Labor Relations Board v. Jones & Laughlin Steel Corp.,301 U. S. I; NationalLabor Relations Board v. FruehaufTrailer Co,301 U. S.49;National Labor RelationsBoard v. Friedman-Harry Marks ClothingCo., 301 U. S. 58;AssociatedPress V NationalLabor Relations Board,301 U. S. 103;Washington,Virginia & Maryland Coach Co. v.National Labor Relations Board,301 U. S. 142. 400DECISIONSOF NATIONAL LABORRELATIONS BOARDthe workers had three courses of action open to them-to refrain fromjoining any labor organizations, to join an outside labor organization,or to form a labor organization of their own-and that, irrespectiveof which one they selected, they would not be discriminated againstby the respondent.Among other things, he said :***If you desire to form a new organization yourselvesin place of the Carroll Mutual Benefit Association which, underthe law, can no longer represent you, you have the absolute rightto take that course.If you do decide to do that, the law preventsL. Greif & Brother, or any representative of L. Greif & Brother,any foreman of theirs, or anybody else who is in a superior posi-tion to you in the plant, from helping or assisting you in doingit.They can not assist in the formation or in the maintenanceof that kind of organization any longer.You may, however, if you wish, get yourselves a lawyer, go tosome reputable citizen of the community, not connected in anyway with L. Greif & Brother or with anybody in authority here,and have them advise you how to go about it, if you do not knowhow to go about it yourselves.If your organization represents the majority of the workersin the plant, then that organization, under the law, will have theright to bargain collectively for all of the employees in the plant.In any event, we want you to know that we stand ready andwilling at all times, as we always have, to listen to and to tryand satisfy any suggestions or any complaints or any requeststhat you individually or collectively through your own organi-zation, or some other organization, wish to make.And you may,but you don't have to, go outside of your group to select repre-sentatives to deal with L. Greif c Brother on your behalf.You can, but you don't have to, contribute to any one for theprivilege of having them represent you in any dealings withyour employers.[Italics supplied.]Following his speech, Weinberg answered questions from the floor.The inquiries were chiefly concerned with the formation of an insideunion and Weinberg furnished the information requested.HelenRickell, one of the employees, stated that she believed wages shouldbe higher and hours shorter and concluded by making a motion thatthe employees form an organization of their own.Weinberg point-edly rejected this motion, as follows:As to your making the motion you have suggested to formyour own organization here, we can not have anything to dowith it,unfortunately; I am sorry to tell you the law preventsus from helping you to do that this morning.We got this hall L. GREIF & BRO., INCORPORATED401for this meeting and the Labor Board might say we got the hallin order to do this, we are using our own hall for that purpose.But there is no reason in the world-theapplause that you allgave seems apparently to be in compliment of what Miss Nick-ell said,that you are having too long hours and not makingenough money, alsothat you want to join or form your ownorganization.Let me explain to you about this.If you form your ownorganization and your representatives go to Mr. Ma'ivinno orMr. Greif and make the suggestion or the complaint you havemade, the law provides that Mr. Greif will have to deal withyou.I believe after all these years you know he would dealwith you anyhow.There is no reason why you should not ex-press yourselves here or anywhere else.But I would ask you,if you are going to form an organization, or if you are goingto join one, whether it is in existence now or not, not to do ithere this morning, because we can not have anything to do withit ourselves.We might be charged by some one who is antag-onistic to it, on the inside or outside, of having fostered thething.You have a perfectly good organization now, I am told,which has been in existence for some time.We could not dealwith that organization any longer, however, because some timein the past we may have assisted in your giving a dance, we mayhave assisted it to the extent of giving them a hall; we mayhave donated ice cream, or something of that kind.Somepeople contend that is influencing and coercing the employes.Therefore, we can not let you do that in here this morning.But you can do it the minute you walk out of here.eI just want you to understand you have the right to do whatyou want to do. If you do not know how to do it, I can notshow you, but there are other lawyers much better than I am.There are plenty of business men, . . . there are plenty o lpeople among you, I am sure, who must know your business,and can show you how to do what you want to do.[Italicssupplied.]Compare the following excerpt from Weinberg's cross-examination of Joseph W. Bowers,one of the Board's witnesses :Q.Anddidn't I tell you and the rest of the people who were gathered herethat day, thatis,the rest of the workers,that you couldn'tgo outside and justform another organization of the same people with the same of eers or the samename, or just change a few names or change the name andhavethe same kind oforganization?Didn't I tell you that?A. If you did,I didn't hear it.In fact,as indicated by the stenographic transcript of the meeting introduced as anexhibit by the respondent subsequent to the examination of this witness,Weinberg madeno such statement. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile Weinberg presented to the employees three possible coursesof action, we are of the opinion that he placed special emphasis onone of them-that of forming an inside union.He stated that theemployees had the right to form a new organization in place of theCarrollMutual Benefit Association, which he referred to as a "per-fectlygood organization," and gratuitously remarked that theapplause given to Rickell indicated in part that the workers favoreda plant union.Stating that "unfortunately" the respondent couldnot help them, he said that they were free, immediately on leavingthemeeting, to form a new organization.By declaring that theworkers could, though they did not have to, contribute to anyone torepresent them in collective bargaining,Weinberg voiced an argu-ment against a union of the affiliated type; by suggesting that advicemight be obtained from "other lawyers" or "plenty of businessmen"-persons to whom it would be unnecessary for employees toturn if they desired to join a union affiliated with a national organ-ization-he pointed the way toward the formation of an inside union.At the conclusion of the meeting Rickell consulted Elsie Arbaugh,an office employee, and Ruby Bowers, a former president of theMutual, and suggested that action be taken immediately.Thesewomen and Kathryn Copenhaver, then president of the Mutual, atonce approached Walsh, the city attorney, and requested his help informing a labor organization.Because of what Weinberg had said,Walsh refused to discuss the matter in the Armory, but, when theywere outside, he told the women to see him the following day.At about 2:30 o'clock on April 30, Arbaugh, who worked in thecoat shop, telephoned Rickell at the pants shop to tell her that therewas a great deal of agitation among the workers at the coat shopfor the formation of an inside union and that, if she could obtain ahall, she was going to call a meeting of employees that afternoon.A few minutes later she telephoned again to report that she hadsecured a hall.Word of the meeting was passed around through theplant.At 3 o'clock Evelyn Myers, an office employee in the pantsshop, at Rickell's direction rang the closing bell and all employeesquit work for the day.7The meeting, which was held at the hall of the Junior Order ofUnited American Mechanics, was attended by all employees, includingsupervisors.Gehr, a hardware dealer and plumber, who was presentas a representative of the Chamber of Commerce,8 was requested topreside by Arbaugh, but declined, whereupon Arbaugh appointedRickell temporary chairman.Gehr addressed the assembly and said7During April and May 1937,the usual closing time was 4 or 4: 30 o'clock8The record does not reveal haw the Chamber of Commerce or Gehr was informed ofthismeeting.Rickell testified that the telephone calls from Arbaugh had occurred at2 : 30 and 2: 45 o'clock, respectively.The meeting began at 3: 30. L. GREIF & BRO., INCORPORATED403that the employees could join an outside union or form one of theirown and that the Chamber of Commerce would be "a hundred percent behind the people" whichever choice they made.Because thehall was small and there was a great deal of confusion, no businesswas transacted except that, at Arbaugh's suggestion, it was decidedto meet on the following Monday, May 3, at the Armory.Rickell saw Walsh on Saturday, May 1.He agreed to help herform an independent union and prepared the articles and bylaws ofthe Association over the week end.On May 3, the bell was again rung at 3 o'clock and the employeesleftwork to go to the Armory.Walsh presided and opened themeeting by saying that the employees did not have to form an organ-ization of their own and that they could join any outside union thatthey desired to.Membership applications were distributed and signedby 400 or 500 workers, including supervisory employees. Subsequently,office and supervisory employees 9 were asked by Walsh to leave and amotion was passed, by a unanimous voice vote, to form an insideunion.Thereafter, the articles of association and bylaws, previouslyprepared by Walsh, were adopted and officers were elected.Threeprominent citizens ofWestminster, includingWantz, the bankcashier, and Frank Thomas, a retired contractor, both of whom hadbeen at the morning meeting on April 30, were present and served astellers for the election of officers.At the Association meeting on May 12, a committee was selected torequest that the respondent grant the Association recognition as theexclusive collective bargaining agency.On May 13, this committeeinformed the respondent that the Association represented more than51 per cent of the employees of the Westminster plant and offered toexhibit signed membership cards, but it appears that the respondentaccepted the Association's tally and made no effort to count or verifythe cards.On May 15, the respondent granted the Association recog-nition as the exclusive collective bargaining agency for itsWest-minister employees.Subsequently employees solicited membershipsin the plant during working hours.On June 30, the respondent and the Association entered into a writ-ten contract concerning wages, hours, and working conditions, effectiveas of June 14, for 1 year and thereafter unless terminated upon 90days' notice given by either party prior to June 15 of any year. Thiscontract embodied a 10-per cent wage increase which had been previ-ously negotiated and provided that, upon written authorization fromindividual employees, dues to the Association would be checked offfrom their wages.Blank forms for this authorization were preparedOffice employees were later permitted to participate in the activities of the Association. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the respondent and signatures were solicited by Associationmembers at the plant during working hours.1°On one occasion during hours, while their supervisors were at hand,three employees were called away from their posts by members ofthe Association and conducted to a vacant room, adjacent to but nota part of the respondent's shop, where they were questioned by theBoard of Managers of the Association as to the reason for their par-ticipation in the picketing of another Westminster business establish-ment which, the managers feared, might embarrass the respondent.None of these three employees was interrogated about or reprimandedfor this interruption of work, nor, so far as the record discloses, wasany officer of the Association.While the respondent sought to avoid the appearance of interferencewith and domination of its employees' selection of a bargaining rep-resentative, the foregoing findings reveal that by its activities before,in connection with, and after the formation of the Association therespondent dominated and supported that organization.Establishment of the Association followed so closely upon dissolutionof the Mutual that it is necessary, in order fully to understand therespondent's relation to the former, to consider the effect of its domi-nation and support of the latter.The respondent, by giving aid to theMutual, has conveyed to its workers the partiality with which it re-garded inside unions.Experience with the Mutual had accustomedthem to collective action through a labor organization guided andsupported by the respondent.Thus by the time the Mutual was dis-solved the background of the respondent's illegal conduct had servedto render its employees sensitive to its organizational preferences andreceptive to the idea of forming an unaffiliated union.Under these circumstances the respondent should have exercisedespecial care not only to remove the effects of its former invasion ofthe rights which the Act guarantees to employees but also to observethose rights in the future. Instead, however, with full knowledgeof the employees' habituation to its domination of their bargainingagency and their readiness, upon suggestion, to adopt a form oforganization acceptable to it, the respondent pursued a course of con-duct designed to prompt the formation and stimulate the develop-ment of an inside union.In April the Amalgamated began to organize the respondent's em-ployees.The respondent learned of these efforts.On April 30, inhis speech at the Armory, Weinberg declared that it was necessaryto disband the Mutual but stated that the employees were free toform a union of their own as soon as they left the hall. Persons10 The Association paid the respondent$1.50 In July and $.50 in September as "serviceexpense" for the check-off. L. GREIF & BRO., IN CORPORATED405theretofore active in the Mutual immediately laid plans for an unaffili-ated.union.There followed meetings which took place on the after-noon of April 30 and on May 3 which were announced by the factorybell, the same bell which had been rung to signal the meeting at whichthe Mutual was dissolved, although prior to April 30, in so far as therecord discloses, it had never been sounded except by authority ofthe respondent. Supervisory employees, moreover, attended the after-noon meeting on April 30 and were not excluded from the May 3 as-sembly until after they had signed membership applications.TheAssociation obtained 400 or 450-a large preponderance-of its mem-bers at the latter meeting.The use of the factory bell to summonmeetings, the holding of these meetings during working hours, andthe attendance of supervisory employees made plain to the workersthat the respondent wanted them to form, join, and participate inthe activities of the Association.We find that the respondent dom-inated and interfered with the formation of the Association.Even after the Association was established the respondent con-tinued to grant employees extraordinary privileges to facilitate theirparticipation in its activities.In so far asthe record discloses, allbut one of the Association's meetings were held during workinghours.-Two or three of them took place in the morning, the work-ers leavingthe plant to attend the meetings and then returning towork at their conclusion.Before each meeting the bells were rungat the direction of an Association member without objection fromthe respondent.To announce at least one meeting a notice was postedon a time clock by an office girl.On the single occasion when anattempt was made to hold a meeting after hours, the attendance wasso smallthat the meeting was called off.Rickell testified that shehad, without objection, "gone around the plant doing business" forthe Association.We have seen that Association officers attendedmeetings of its Board of Managers and were permitted to summonemployees from their posts during hours, and that solicitation ofmembers and of check-off authorizations took place in the shop.The respondent's attempt to explain why it tolerated the Asso-ciation's disruption of its working schedule is not convincing.Afteremployees had walked out and held their first meeting during work-ing hours, Mannino reported to Irvin Greif that there would prob-ably be other requests to hold such meetings and inquired as to whatcourse he should pursue.Greif testified :After conferring withcounsel,that is, after conferring withyou (Weinberg), we instructed (Mannino) that if he got re-"The record contains references to at least six meetings.The Association's bylaws,never honored by observance in this respect,provide that meetings should be held on thefirstMonday evening in each monthThe record indicates that the Mutual held itsmeetincs on'Monday evenings and not during working hours187930-39-vol 13-27 406DECISIONSOF NATIONAL LABOR RELATIONS BOARDquests for those meetings during the day that he should allowthem; because he explained to me that a lot of our workerslived out of town and that the people had said that it wouldbe hard to get the workers at the meetings later in the evening,and for that reason we felt it good judgment to allow them tohold these meetings during the day, if they wanted to do it,because of the fact we were trying to run a clothing businessand we certainly could not continue to have this upset goingon like it had been going on.Subsequently,when asked what "upset" he was referring to, heexplained :There was so much discussion going on about the whole affairthat our counsel felt it was all right to allow these meetings inorder to get through.12We find that Greif, in issuing his instructions to Mannino, wasmotivated quite as much by solicitude for the successful developmentof the Association as by concern over the "upset" that organizationalactivitywas causing in the conduct of the business. In order toestablish the Association, the respondent relaxed the discipline whichit customarily maintained over its workers.Moreover, it temporarilyrelinquished its claim to the employees' productive efforts, without,however, according them freedom to engage in their own pursuitsbecause implicit in their license to leave the plant was an injunctionto attend the Association meetings.We find, that by permittingplant facilities to be used for summoning meetings and by permittingmeetings and other activities during working hours, the respondentinterfered with and supported the Association.Soon after the Association was formed the respondent recognizeditas the exclusive collective bargaining agency of its employees.Recognition lent the Association prestige which aided it in obtainingmembers.That the respondent did not even verify the membershipclaimed by the Association is evidence of the favor with which itregarded that organization.The respondent's subsequent concessionof the check-off was made with a readiness which presents a sharpcontrast to the hostility with which employers customarily meet a,demand for this accommodation.By instituting the check-off therespondent rendered the Association financially stable, placed uponit another sign of its approval, and gave it tangible support.That the Mutual was illegal was admitted by the respondent, andwe have found that the formation of the Association was intimately12 The allowance of meetings was not a merely temporary expedient,for the Associationwas permitted to hold them during working hours in May, June, July, and August. (Thelast meeting prior to the hearing was in August ) L.GREIF & BRO., INCORPORATED407connected with the prior existence of the Mutual.'sThrough Wein-berg's speech the respondent made known to the employees its pref-erence for an inside union.14Officers of the Association were per-mitted during working hours to engage in Association business, tosummon employees to appear before them, and to use plant equip-ment for announcing meetings,"" which all employees were allowedto attend during the workday without objection from the respond-ent.1eSupervisors were present at the early meetings which led tothe Association's establishment and at one of them theysigned mem-bership applications.From these facts it is evident that the respond-ent dominated and interfered with the formationand administrationof the Association.After the Association was formed the respondentquickly accorded it recognition 11 and subsequently agreed to institutea check-off system,18 thereby giving additional assistance to thedominated organization.We find that the respondent has dominated and interfered withthe formation and administration of the Association and has con-tributed support to it, and has thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedthem in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE.Upon the whole record we find that the activities of the respondentset forth in Section III above, occurring in connection with theoperations of the respondent described in Section I above, have a'See KansasCity Structural Steel CompanyandInternational Association of Bridge.St) uctural and Ornamental Iron Workers,Shopmen Workers,Local520 et al.,12 N. L. R. B.327;Inland Steel CompanyandSteelWorkers Organizing Committee etal.,9 N. L R B.783.14 SeeWesternGarmentManufacturing Co et alandPaulM.Peterson,President,Utah State Federationof Labor,10N. L. R. B. 567;Inland Steel CompanyandSteelWorkersOrganizing Committee,supra;Yates-AmericanMachine CompanyandAmalga-matedAssociationof Iron,Steel& Tin Workers of North America, Lodge1787, 7 N. L.R. B. 627.15 SeeIndianapolis Glove CompanyandAmalgamated ClothingWorkers of America,Local No.145,5 N. L. R. B 231 (meeting announcedoverloudspeaker) ;New Idea, Inc.andTheA. F. of L,5 N.L.R.B. 381(meeting announced by foremen).16 SeeLady Ester LingerieCorp.andInternational Ladies Garment Workers Union-Affiliatewith the Committeefor Industrial Org.,10 N. L.R B. 518; and cases supra,footnote 15.17 SeeThe Falk CorporationandAmalgamated Association of Iron, Steel and TinWorkersof North America,Lodge1528, 6 N. L.R. B. 654, order enforced102 F. (2d) 383(C. C. A., 7th) ;LadyEster Lingerie Corp.andInternational Ladies GarmentWorkersUnion--Affiliate with the Committee for Industrial Org., supra;G. Sommers&Co. andWarehouse Employees UnionNo. 20297,of St. Paul,5 N. L. R.B. 992;Regal Shirt Co.andAmalgamated ClothingWorkers of America,4 N. L. R.B. 567.1a SeePacificGreyhoundLines, Inc.andBrotherhood of Locomotive Firemen andEnginemen,2 N. L.R. B. 431,order enforced303 U. S. 272;Carlisle Lumber CompanyandLumber and SawmillWorkers', Local2511,Onalaska,WashingtonandAssociatedEmployees of Onalaska,Intervener,2 N.L. It. B. 248, orderenforced94 F. (2d) 138t(C.,C., A. 9th) and 99 F. (2d) 533(C. C. A. 9th),certiorari denied 304U. S 575 and306 U S 646. 408DECISIONS OF NATIONALLABOR RELATIONS BOARDclose, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V.THE REMEDYWe have found that the respondent dominated and interfered withthe formation and administration of the Association and contributedsupport to it. It is essential in order to effectuate the purposes andpolicies of the Act that the respondent be ordered to cease and desistfrom those activities and practices and to take certain affirmativeaction more particularly described below.The effects and consequences of 'the respondent's support, domi-nation, and interference with the Association as well as continuedrecognition of the Association as collective bargaining representativeof its employees, constitute a continuing obstacle to the free exerciseby its employees of their right to self-organization and to bargaincollectively through representatives of their own choosing. In orderto make the cease and desist portion of our order effective and toremove this obstacle to the exercise of rights guaranteed under theAct, we will order the respondent to withdraw all recognition fromand to disestablish the Association 19 as collective bargaining repre-sentative of its employees .211We have found that the respondent, as of June 14, 1937, enteredinto an agreement with the Association concerning wages, hours, andworking conditions, to continue in effect from year to year unless 90days' notice of a desire to terminate the agreement be given by eitherparty prior to June 15 of any year.We find that this contractualrelationship was a means by which the respondent utilized an em-ployer-dominated labor organization to stifle self-organization amongand defeat collective bargaining by its employees.Under thesecircumstances, any continuation, renewal, or modification of the con-tract between the respondent and the Association would perpetuatethe forces which have deprived employees of the rights guaranteedby the Act and would render ineffective other portions of our reme-dial order.We will therefore direct the respondent to cease givingeffect to any contract existing between it and the Association 2110Ourorderwill refer to the Association, "its successors and assigns,"because priorto the hearing members ofthe Association procureda corporatecharter with the intentionof transferringall assets,liabilities,and contracts of the Association to the incorporatedorganization.^ Fansteel Metallurgical CorporationandAmalgamated Association of Iron, Steel andTin Workers of North America,Local 66,5 N L R B 930, order sustainedas modified,306 U. S 240;Pennsylvania GreyhoundLines,Inc et alandLocalDivisionNo166.4ofThe Amalgamated Associationof Street,Electric Railway andMotor Coach Employees ofAmerica,1 N. L R B. 1, orderenforced303 U. S. 26121Williams Coal CompanyandUnited Mine Workersof America, District No.23,11N L. R B579;West KentuckyCoal CompanyandUnitedMineWorkersof America,DistrictNo. 23,10 NL. R. B. 88. L.GREIF & BRO., INCORPORATED409The record disclosesthatthe respondent contracted with the Asso-ciation to check off dues from the wages of Association members onthe basis of authorizations secured from employees.Consent to thedeductions was affected and induced by the same pressures as thosewhich stimulated the formation and development of the Association.Conscious of the respondent's solicitude for that organization, em-ployees could not choose freely whether or not to authorize the duescheck-off.We shall direct the respondent to reimburse its employeesfor amounts deducted from their wages as dues to the Association .12Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, Baltimore JointBoard, and The Carroll Workers Association of Westminster arelabor organizations, within the meaning of Section 2 (5) of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of The Carroll Workers Association ofWestminster, and by contributing support to it, has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (2) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, L. Greif & Bro., Inc., and its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of TheCarrollWorkers Association of Westminster, its successors and as-signs, or with the formation or administration of any other labororganization of its employees, and from contributing support toThe Carroll Workers Association of Westminster, its successors andassigns, or to any other labor organization of its employees;22 Lone StarBag and BaggingCompanyandTewtsleWorkers Organizing Committee,8 N L R B 244;The HellerBrothe,sCompany of NewcomerstownaidInternationahBrotherhood of Blacksmiths,Drop Forgers, and Helpers, 7 N.L R B 646. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Giving effect to its contract, or any modification or renewalthereof, with The Carroll Workers Association of Westminster, itssuccessors and assigns;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,- toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from The Carroll Workers Asso-ciation ofWestminster, its successors and assigns, as the representa-tive of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work, and completelydisestablishThe CarrollWorkers Association ofWestminster, itssuccessors and assigns, as such representative;(b)Reimburse its employees for dues which it has- checked, of,from their wages on behalf of The Carroll Workers Association ofWestminster, its successors and assigns;(c)Post immediately in conspicuous places throughout its West-minster plant copies of this Order;(d)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting;(e)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.MR.WILLIAM M. LEISERSON took' no part in the considerat 'on' ofthe above Decision and Order.